Citation Nr: 1522912	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-28 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than February 22, 2013, for the grant of service connection for a major depressive disorder.

2.  Entitlement to a disability rating higher than 30 percent for status post cholecystectomy.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to June 6, 2014.


REPRESENTATION

Appellant represented by:	Brett W. Buchanan, Agent


ATTORNEY FOR THE BOARD

C. Fleming, Counsel
INTRODUCTION

The Veteran had active duty for training from August to November 1982 and active duty service from July 1983 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011, August 2013, and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the April 2011 decision, the RO denied the Veteran's claim for an increased rating for her service-connected status post cholecystectomy.  In the August 2013 decision, the RO granted service connection for major depressive disorder, assigning an effective date of February 22, 2013.  In the June 2014 rating decision, the RO denied the Veteran's claim for entitlement to a TDIU.  (A 100 percent rating was assigned for the major depressive disorder effective from June 6, 2014.)

The issue of entitlement to a TDIU for the period prior to February 22, 2013, is addressed in the Remand portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed an initial claim for service connection for major depressive disorder that was first received by VA on February 22, 2013.

2.  The Veteran's status post cholecystectomy has been manifested by severe symptoms evidenced by alternating constipation and diarrhea, with more or less constant abdominal distress; no impairment of sphincter control has been shown.

3.  From February 22, 2013, to June 6, 2014, the Veteran's service-connected disabilities were as likely as not of such nature and severity as to prevent her from securing or following substantially gainful employment.



CONCLUSIONS OF LAW

1.  An effective date earlier than February 22, 2013, for the grant of service connection for a major depressive disorder is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2014).

2.  The criteria for a rating higher than 30 percent for status post cholecystectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7318 (2014).

3.  The criteria for an award of TDIU have been met for the period from February 22, 2013, to June 6, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision as to the claims decided herein has been accomplished.  In this respect, through February 2011 and April 2014 notice letters, the Veteran received notice of the information and evidence needed to substantiate her claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate her claims.

The Board also finds that the February 2011 and April 2014 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom she wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned February 2011 and April 2014 notice letters.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the February 2011 and April 2014 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  Records of post-service treatment the Veteran has received from VA treatment providers have been associated with the claims file.  The Veteran also underwent VA examinations in February 2011, July 2013, and June 2014; reports of these examinations are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the examinations obtained in this case are sufficient, as they are predicated on consideration of the VA medical records in the Veteran's claims file, as well as specific examination findings.  They consider the Veteran's statements and provide a rationale for the findings made, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and her representative have both submitted written argument in support of her claims.  Neither the Veteran nor her representative has alleged that there are any outstanding records probative of the claims decided herein that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

A.  Claim for Earlier Effective Date

By an August 2013 rating decision, the Veteran was granted service connection for major depressive disorder as a disability that developed secondary to her service-connected status post cholecystectomy.  An effective date of February 22, 2013, was assigned for the award of service connection.  The Veteran contends that the service connection award should have an earlier date.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  The effective date of an original award of service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014).  The United States Court of Appeals for Veterans Claims (Court) has stated that an "intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised."  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a medical report "does not establish an intent on the part of the Veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (holding that VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F..R. § 3.155 (2014).  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id.; see Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed. Cir. 2008).

A review of the claims file reveals that the Veteran did not file an application for service connection for a major depressive disorder at any time prior to discharge from active military service, or within one year of her February 1988 separation from service.  Similarly, the Veteran does not contend that she filed such a claim within a year of separation from service.  Consequently, the effective date for the award of service connection for major depressive disorder shall be the date of receipt of the claim or the date entitlement arose, whichever is later.

The record shows that the Veteran first filed an informal claim for service connection for "depression" that was received by the RO on February 22, 2013.  Thus, the RO assigned the effective date for the award of service connection as the date of receipt of the Veteran's claim.  There is no document of record that was received by the RO earlier than February 22, 2013, that could be construed as a claim of service connection for major depressive disorder.  

In so finding, the Board acknowledges that the Veteran filed a claim for an increased rating for her service-connected status post cholecystectomy in January 2011.  However, she made no mention of a psychiatric disability at the time of that claim, nor at any point prior to the RO's receipt of the Veteran's informal claim on February 22, 2013.  To the contrary, in her January 2011 claim, the Veteran requested only an "Increase in Disability Rating because she has extreme pain, vomiting, weight loss of 40 pounds, melena and anemia."  She did not make reference to a separate claim for a psychiatric disorder at that time; in fact, she did not mention any psychiatric symptomatology at all in the January 2011 claim for increase.  To the contrary, the first indication of any intent to file a claim relating to psychiatric difficulties appears in the February 22, 2013, statement, in which the Veteran alleged that the April 2011 rating decision addressing the claim for increase "failed to consider" a claim of service connection for a major depressive disorder that she contended was "reasonably raised by the record."  

In making this argument, the Veteran points to treatment records predating the February 2013 claim in which she received treatment for depression and complained of feeling "sick all of the time."  The Veteran appears to contend that the mere presence in the record of treatment for depression, along with a subsequent finding that the disorder is related to service-connected disability, amounts to that issue being "reasonably raised" as a separate claim for service connection.  In that connection, the Veteran has cited to the United States Court of Appeals for the Federal Circuit's holding in Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009), in stating that the Board has a duty to consider filings "liberally."  However, the Veteran's reasoning does not prevail in the instant case.  The Board notes that the claimant in Robinson was seeking adjudication of a separate theory of entitlement for an established claim of service connection, not the recognition of an entirely separate claim.  Indeed, the Federal Circuit went on to clarify in Robinson that it was "not suggest[ing] that under the regulations the veteran is entirely relieved of his or her obligation to raise issues in the first instance before the VA"; rather, the holding was meant to apply only to the Board's consideration of different theories of entitlement once the Veteran had already "raised the basic issue of service connection."  Id. at 1361-62.  

The Board acknowledges that records from the Veteran's post-service treatment reflect that she sought treatment for psychiatric complaints earlier than February 2013.  However, as stated above, the mere presence of a diagnosis in a medical record cannot be construed as an informal claim for service connection for that condition.  See Brannon, supra.  Rather, as the Federal Circuit established in Robinson, the Veteran retains the responsibility, as an initial matter, of identifying the claims he or she wishes to pursue.  Robinson, 557 F.3d at 1361.  Thus, although symptoms of major depressive disorder may have been present prior to February 22, 2013, for which the Veteran sought treatment, those treatment records cannot serve as a basis for award of an earlier effective date.  The regulations allow for a report of examination or hospitalization to be accepted as an informal claim for benefits only in certain circumstances.  See 38 C.F.R. § 3.157 (2014).  However, that provision applies only to claims for an increase and claims to reopen.  The Veteran's present claim was not one of these types of claims.  See 38 C.F.R. § 3.160 (2014).  Further, the Veteran's statements and submissions prior to February 22, 2013, do not indicate any intent on her part to file a separate claim for service connection for a psychiatric disorder.  Thus, because the record contains no evidence manifesting an intent on the part of the Veteran to file a claim for service connection for major depressive disorder before February 22, 2013, the Veteran was therefore afforded the earliest possible effective date, and there is no legal basis to establish an earlier date.  See 38 C.F.R. § 3.400(b)(2)(ii).

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this claim.  

B.  Claim for Increase

The Veteran contends that her service-connected status post cholecystectomy is more disabling than reflected by the 30 percent disability rating currently assigned.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The Court has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

Relevant evidence of record consists of records of treatment the Veteran has received from VA providers, as well as VA examinations conducted in February 2011, July 2013, and June 2014.  Report of the February 2011 VA examination reflects that the Veteran complained of symptoms of nausea, vomiting, and alternating diarrhea and constipation.  She reported that the nausea was so bad that she would sometimes go to sleep with nausea and wake up still experiencing it.  The examiner noted daily nausea with vomiting occurring several times a week, as well as constant constipation with persistent diarrhea and daily bouts of severe intestinal pain.  The Veteran reported that she was not working due to "all of her medical conditions," including in particular her irritable bowel syndrome.  The examiner diagnosed irritable bowel syndrome and found that the disability would cause significant effects on the Veteran's ability to work, stating that she would be "[u]nable to do work because constantly going to restroom." 

The Veteran again underwent VA examination in July 2013.  At that time, she was diagnosed with hemorrhoids but was not found to have any impairment of rectal sphincter control.  She was also again diagnosed with irritable bowel syndrome, as well as a cholecystectomy during service.  She complained of abdominal pain, diarrhea, and constipation, as well as a 30-pound weight loss in 2010 from her normal weight of 200 pounds down to 170 pounds, although she reported that she had since gained the weight back.  She complained of daily diarrhea along with constipation four days per week, as well as daily nausea and vomiting three times per week.  The examiner found her to display more or less constant abdominal distress but found no weight loss attributable to her intestinal condition.  The examiner opined that the Veteran's disorder affected her ability to work, causing her to "take frequent restroom breaks and ... go home or stay home." 

Report of the June 2014 VA examination reflects that the Veteran complained of hemorrhoids, as well as constipation, diarrhea, nausea, vomiting, and abdominal pain.  The examiner found her to display severe symptoms of cholecystectomy and concluded that the Veteran's intestinal disabilities would not preclude her from employment so long as she was "able to take frequent restroom breaks."

Records of the Veteran's ongoing treatment with VA providers reflects that she has been seen consistently for complaints of alternating constipation and diarrhea, as well as abdominal pain and cramping, nausea, and vomiting.  At a May 2011 treatment visit, her physician stated that the Veteran is "disabled by her GI symptoms."  The Veteran has also been prescribed incontinence briefs, although her VA treatment records reflect that this prescription was made to treat urinary incontinence, an unrelated disability for which she underwent surgery in October 2014.  To that end, the Veteran complained in December 2010 of occasional "accidents" due to symptoms of irritable bowel syndrome and stated in a phone call in July 2013 that she was unable to "control [her] stools" but has denied on multiple occasions, including at treatment visits in April and June 2011, February 2012, and May 2014, that she has experienced ongoing bowel incontinence.  Additionally, at the December 2010 treatment visit, the Veteran reported having briefly lost some weight due to her gastrointestinal symptoms but stated that she had gained the weight back by that time.  

In the April 2011 rating decision, the RO evaluated the Veteran's status post cholecystectomy under 38 C.F.R. § 4.114, Diagnostic Code 7318 (2014).  Under Diagnostic Code 7318, governing gall bladder removal or cholecystectomy, a 30 percent rating-the highest disability rating available-is for application when there are severe symptoms.  As the Veteran has been in receipt of the maximum rating allowable for the entirety of the appeal period, a higher rating is not warranted under Diagnostic Code 7318 on the basis of the Veteran's gastrointestinal symptomatology any time during the claim period.  38 C.F.R. § 4.114, Diagnostic Code 7318.

With regard to coexisting abdominal conditions, VA regulation recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  Id.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  The Board also notes that, with regard to the schedule of ratings for the digestive system, 38 C.F.R. § 4.114expressly prohibits, in pertinent part, the combination of ratings under Diagnostic Codes 7301 to 7329, inclusive, which include the schedular criteria for both cholecystectomy (Diagnostic Code 7318) and irritable bowel syndrome (Diagnostic Code 7319).

Thus, although acknowledging that the Veteran has been evaluated, during the course of her award of service connection, under both Diagnostic Codes 7318 and 7319, the Board finds that a single evaluation is appropriate for her digestive symptomatology, however defined.  Further, and regardless of whether the Diagnostic Code assigned for evaluation is that governing cholecystectomy or irritable bowel syndrome, the highest schedular evaluation available under either is 30 percent-the rating assigned to the Veteran for the entirety of the appeal period.  Thus, regardless of whether Diagnostic Code 7318, governing irritable bowel syndrome, or Diagnostic Code 7319, governing cholecystectomy, is applied in this case, the Veteran is in receipt of the highest available disability rating.  No higher rating is possible under either Diagnostic Code.  

The Board further acknowledges the Veteran's contention that she should be awarded a separate disability rating for impairment of sphincter control under Diagnostic Code 7332.  The Veteran rightly points out that 38 C.F.R. § 4.114 does not prohibit separate ratings for cholecystectomy or irritable bowel syndrome and impairment of sphincter control.  However, the Board does not find that such a separate rating is warranted.  This is so despite the Veteran's contentions to the RO and the Board that she has continuously experienced bowel incontinence due to her service-connected cholecystectomy.  In so finding, the Board finds the Veteran's reports to VA adjudicators concerning her allegedly ongoing bowel incontinence to be not credible in light of the consistent reports she has made to her VA treatment providers concerning bowel incontinence.  Specifically, the Veteran has responded "No" when asked if she experienced bowel incontinence at VA treatment visits in April and June 2011, February 2012, and May 2014.  The Board acknowledges that in December 2010 the Veteran reported occasional "accidents" due to irritable bowel symptoms, and that she phoned in a complaint to treatment providers in July 2013 regarding an inability to control her stool.  However, the Board finds compelling the fact that, at VA examination conducted the same month, the Veteran was not found to have any impairment of sphincter control when specifically examined by a VA medical professional.  She has, further, never been diagnosed with any impairment of sphincter control at any time during the appeal period; to the contrary, the incontinence briefs are specifically noted in treatment records to be for her urinary incontinence.  The Board finds that the Veteran's multiple negative responses to VA treatment providers when asked about bowel incontinence are more credible than her statements submitted in the context of a claim for monetary benefits.  Consequently, the Board finds that the Veteran's assertion of having developed sphincter control impairment due to cholecystectomy/irritable bowel syndrome is not credible.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time has the disorder under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of frequent periods of hospitalization or evidence that the Veteran's service-connected status post cholecystectomy, without regard to any other disabilities, has otherwise rendered impractical the application of the regular schedular standards.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are those specifically contemplated by the schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  Further, the Board acknowledges the Veteran's report of anemia and weight loss due to her service-connected disability but finds that the record does not indicate that those symptoms are in fact related to irritable bowel syndrome or status post cholecystectomy.  To that end, the Board notes that the Veteran has been diagnosed with anemia, but no etiology has been provided; nor has any physician or other medical provider linked the disorder to service-connected disability.  Further, although the Veteran alleged that she lost weight in 2010 due to her status post cholecystectomy, the Board finds probative the conclusions of the February 2011 and July 2013 VA examiners that she had not experienced weight loss due to status post cholecystectomy.  As a result, the Board concludes that a remand for referral of the rating issues to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's service-connected status post cholecystectomy does not warrant a rating higher than 30 percent for the entirety of the appeal period.  38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7319.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C.  Entitlement to a TDIU from February 22, 2013, to June 6, 2014

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, for the period from February 22, 2013, to June 6, 2014 ,the Veteran was service connected for a major depressive disorder, rated as 70 percent disabling; status post cholecystectomy, rated as 30 percent disabling; and hemorrhoids, rated as noncompensably disabling.  The Veteran's combined disability rating for the period from February 22, 2013, to June 6, 2014, was 80 percent.  (Consideration of entitlement to TDIU based on service-connected disabilities is not required from June 6, 2014, and thereafter because a 100 percent schedular rating has been awarded as of that date.  38 C.F.R. § 4.16(a) (2014).)

As an initial matter, the Board notes that for the period prior to February 22, 2013, the Veteran was in receipt of a 30 percent disability rating for status post cholecystectomy, and a noncompensable rating for hemorrhoids, with a combined disability rating of 30 percent prior to February 22, 2013.  Thus, the Veteran was not eligible for entitlement to a TDIU on a schedular basis for that period; the referral of the question for consideration on an extra-schedular basis is addressed in the remand below.  Further, the Board notes that the Veteran clarified in her July 2014 notice of disagreement with the RO's denial of her claim of entitlement to a TDIU that she was seeking a TDIU rating only for the period prior to the date on which she was assigned a schedular 100 percent disability rating for her service-connected major depressive disorder.  Thus, the Board will consider her entitlement to a TDIU only for the period prior to June 6, 2014.

Given the 70 percent rating for major depressive disorder, as well as her overall rating of 80 percent, the Veteran meets the criteria for consideration for entitlement to TDIU on a schedular basis for the period from February 22, 2013, to June 6, 2014, because the ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, before granting TDIU it must be found that the Veteran was unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities for the period from February 22, 2013, to June 6, 2014.

Consequently, the Board must determine whether, for the period from February 22, 2013, to June 6, 2014, the Veteran's service-connected disabilities precluded her from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  

The Board notes that the record reasonably raises the question of whether the Veteran was unemployable due to her service-connected disabilities for the period from February 22, 2013, to June 6, 2014.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that connection, the Board looks to the Veteran's November 2013 formal application for entitlement to a TDIU, at which time she stated that "all" her service-connected disabilities combined to render her unable to work.  Information concerning the Veteran's employment history indicates that she was employed as a banquet server most recently in 2007, although she also reported training as a legal assistant and in surgical technology.  A statement from a former employer received by VA in May 2014 indicates that the Veteran was terminated due to "poor job performance."  

The Board acknowledges that there are conflicting opinions of record as to the effect of the Veteran's service-connected disabilities-in particular, her status post cholecystectomy-on her ability to maintain employment.  In that connection, the Board first acknowledges that the VA examiner in July 2013 opined that the Veteran's irritable bowel syndrome impacted her ability to work in that she was required to "take frequent restroom breaks and ... go home or stay home."  Similarly, the VA psychiatric examiner found that the Veteran's major depressive disorder caused occupational and social impairment with occasional decrease in work efficiency.  However, neither examiner explicitly found her to be unemployable due to her service-connected disorders.  However, a VA treatment provider noted at a February 2014 treatment visit that the Veteran had "numerous debilitating medical conditions that impact all spheres of life."  In addition, the Veteran has stated to VA on multiple occasions, including in her November 2012 formal TDIU claim, that she was unable to work due to both her status post cholecystectomy and major depressive disorder.

After having reviewed the record and weighing the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities combined to render her unemployable for the period from February 22, 2013, to June 6, 2014.  In this regard, the Board acknowledges that VA examiners have found the Veteran's service-connected disabilities to have significant impairment on her occupational functioning, without specifically finding her unable to engage in gainful employment.  Further, the Board finds compelling the findings of the February 2014 VA treatment provider who stated that the Veteran had "numerous debilitating medical conditions that impact all spheres of life."  When taken together, the Board finds that this evidence is in equipoise with respect to whether the service-connected disabilities at issue precluded the Veteran from obtaining and retaining substantially gainful employment for the period from February 22, 2013, to June 6, 2014.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's service-connected major depressive disorder and status post cholecystectomy, when considered together, were as likely as not of such nature and severity as to prevent her from securing or following substantially gainful employment for the period from February 22, 2013, to June 6, 2014.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, for the period from February 22, 2013, to June 6, 2014, entitlement to a TDIU is warranted.


ORDER

Entitlement to an effective date earlier than February 22, 2013, for the grant of service connection for a major depressive disorder is denied.

Entitlement to a disability rating higher than 30 percent for status post cholecystectomy is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disability is granted from February 22, 2013, to June 6, 2014, subject to the law and regulations governing the award of monetary benefits.


REMAND

As noted above, a total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In addition, TDIU may be awarded by the VA Director, Compensation Service, on an extra-schedular basis if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), but is nevertheless unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

The Board notes that, for the period prior to February 22, 2013, the Veteran was service connected for status post cholecystectomy, rated as 30 percent disabling, and hemorrhoids, rated as noncompensably disabling.  Prior to February 22, 2013, her combined disability rating was 30 percent.  For that period, she did not meet the criteria for a TDIU rating under 38 C.F.R. § 4.16(a), which requires that, if a Veteran is service connected for multiple disabilities, her total disability rating must be at least 70 percent for two or more service-connected disabilities, with at least one disability rated at least at 40 percent, for an award of TDIU to be made.

It is also the policy of VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, that would justify a referral to the Director, Compensation Service, for an extra-schedular TDIU rating based on unemployability.  Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

In this case, as noted above, for the period prior to February 22, 2013, the Veteran was not entitled to a TDIU on a schedular basis under 38 C.F.R. § 4.16(a).  However, the Board notes that evidence in the file suggests that the Veteran may have been unable to work for the relevant time period due to her service-connected status post cholecystectomy.  In that connection, the Board looks in particular to a statement made by the Veteran's VA treatment provider in May 2011 that the Veteran was "disabled by her GI symptoms."  Further, as noted above, the Board notes that the February 2011 VA examiner found the Veteran to be "[u]nable to do work because constantly going to restroom."  Thus, the Board finds that further evidentiary development is necessary before appellate review may proceed on the Veteran's claim of entitlement to TDIU benefits on an extra-schedular basis.  Specifically, this matter must be referred to the Director, Compensation Service, for extra-schedular consideration of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b).

In view of the foregoing, the case is REMANDED for the following action:

1.  The claim for entitlement to a TDIU for the period prior to February 22, 2013, should be referred to VA's Director of Compensation Service for consideration of an award on an extra-schedular basis in accordance with 38 C.F.R. § 4.16(b).

2.  If the benefit sought is not granted, the Veteran and her representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


